DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       MELISSA LINDA KOZAK,
                             Appellant,

                                     v.

                 RUSTON MASLEN ABRAMS GROSSE,
                           Appellee.

                               No. 4D18-0935

                           [October 18, 2018]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jessica Ticktin, Judge; L.T. Case No.
502016DR012354XXXXSB.

   Christopher R. Bruce and Charles J. Thompson of Bruce Law Firm,
P.A., West Palm Beach, for appellant.

   Ruston Maslen Abrams Grosse, Delray Beach, pro se.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.